DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 & 6 have been amended and examined as such.

Allowable Subject Matter
Claims 1 & 6 are allowed as amended.
Claims 9-20 are allowed as presented.
Claims 2-5 & 7-8 are allowed as presented, dependent on claim 1 or 6, respectively.
The following is an Examiner’s statement of reasons for allowance: 
Applicant amended the independent claims 1 & 6 to incorporate additional similar limitations, specifically those from original claim 9.  Additionally, the arguments brought to light a clearer understanding of the specific limitation of the expression “static surface tension of the first curable liquid composition” – “150 msec dynamic surface tension of the second curable liquid composition” ≤ 0mN/m.  Based on the new understanding of the expression, an additional and updated search was conducted and the existing and additional prior art of record fails to teach or fairly suggest a method for producing a laminated body [claim 1] or laminated body [claim 6] or a curable liquid composition set [claim 9] wherein the curable liquid composition set satisfies the expression: “static surface tension of the first curable liquid composition” – “150 msec dynamic surface tension of the second curable liquid composition” ≤ 0mN/m.
Prior Art KASAI teaches a variety of liquid compositions including some with varying surface tensions between the components, but does not teach the limitation of the curable liquid composition set satisfies the expression: “static surface tension of the first curable liquid composition” – “150 msec dynamic surface tension of the second curable liquid composition” ≤ 0mN/m.
As the record as a whole has made the reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kadomatsu et al. (US 2007/0176995 A1) teaches an image forming method using a curable liquid composition set which includes two different liquids with different surface tensions.  Kawamura et al. (US 2017/0210926 A1) teaches a recording method which uses a liquid composition set with specific static and dynamic surface tensions.  Kawamura et al. (US 2017/0210927 A1) teaches a recording method which uses a liquid composition set with specific static and dynamic surface tensions.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853